Matter of Smith v Town of Mansfield (2021 NY Slip Op 02675)





Matter of Smith v Town of Mansfield


2021 NY Slip Op 02675


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


466 CA 20-00853

[*1]IN THE MATTER OF NICHOLAS SMITH, CLAIMANT-APPELLANT,
vTOWN OF MANSFIELD, RESPONDENT-RESPONDENT. 


DOLCE PANEPINTO, P.C., BUFFALO (AARON C. GORSKI OF COUNSEL), FOR CLAIMANT-APPELLANT.
CHELUS HERDZIK SPEYER & MONTE P.C., BUFFALO (MICHAEL J. CHMIEL OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Cattaraugus County (Terrence M. Parker, A.J.), entered July 8, 2020. The order denied claimant's application seeking, inter alia, leave to serve a late notice of claim. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court